262 F.2d 802
James H. GRANGER, Appellant,v.UNITED STATES of America, Appellee.
No. 17505.
United States Court of Appeals Fifth Circuit.
Jan. 20, 1959.

James H. Granger, in pro. per.
Arthur L. Luethcke, K. Key Hoffman, Asst. U.S. Attys., San Antonio, Tex., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The files and records in this Section 2255 case conclusively show that appellant is entitled to no relief prayed for in his petition to the trial court.  The record shows that the trial court carefully cautioned appellant, not once but several times, on the number of counts against him; not once but several times, of the maximum punishment permissible under each count, and told him, not once but several times, of his right to counsel.  The court had the prosecuting attorney read every one of the counts and required a separate plea to each.  All to which appellant pleaded not guilty were subsequently dismissed.  The court expressly asked whether appellant pleaded guilty because he knew he was guilty of the offense and not because of any other consideration and appellant at several different stages of the arraignment professed his full and complete guilt.  He demurred only to the fact that he was required to 'take the rap' whereas others were also claimed to be guilty.  Other matters complained of were subject to being waived, and no complaint having been made as to them before his plea of guilty, they are taken as waived.  The judgment is


2
Affirmed.